     Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.1 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHIGAN BAC HEALTH CARE
FUND, TRUSTEES OF; MICHIGAN
BAC PENSION FUND, TRUSTEES OF;
MICHIGAN BAC APPRENTICESHIP
& TRAINING FUND, TRUSTEES OF;
INTERNATIONAL      UNION    OF                    Case No.
BRICKLAYERS     AND     ALLIED
CRAFTWORKERS, LOCAL 2, AFL-                       U.S. District Judge
CIO; BRICKLAYERS & TROWEL
TRADES INTERNATIONAL PENSION
FUND,    TRUSTEES     OF;   and
INTERNATIONAL         MASONRY
INSTITUTE,    TRUSTEES     OF;
INTERNATIONAL      UNION    OF
BRICKLAYERS     AND     ALLIED
CRAFTWORKERS,

                            Plaintiffs,
v.

TEKTON ENTERPRISES LLC,

                     Defendant.
_________________________________/

                                     COMPLAINT
        Plaintiffs state for their complaint against defendant:

        1.    This is an action brought by trustees and fiduciaries of jointly

administered, multi-employer benefit funds under Sections 502 and 515 of the

Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§1132 and 1145,

and Section 301(a) of the Labor Management Relations Act (LMRA), 29 U.S.C.


                                            1
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.2 Page 2 of 9




§185(a), to, inter alia, collect delinquent benefit contributions, interest and

assessments against Defendant.

                                  Jurisdiction

      2.    Federal subject matter jurisdiction is based upon Section 301(a) of the

LMRA, 29 U.S.C. §185(a), and Sections 502 and 515 of the ERISA, 29 U.S.C.

§§1132 and 1145.

                                     Parties

      3.    Michigan BAC Health Care Fund, Michigan BAC Pension Fund,

Michigan BAC Apprenticeship & Training Fund, Bricklayers & Trowel Trades

International Pension Fund and International Masonry Institute (collectively “BAC

Funds”) are jointly administered, multi-employer benefit funds. The Michigan

BAC Health Care Fund, Michigan BAC Pension Fund and Michigan BAC

Apprenticeship & Training Fund maintain their principal office and place of

business in Lansing, Michigan. The Bricklayers & Trowel Trades International

Pension Fund and International Masonry Institute maintain their principal office

and place of business in Washington, D.C. and Annapolis, Maryland, respectively.

The BAC Funds receive contributions from various employers pursuant to the

terms of collective bargaining agreements (CBAs) with the International Union of

Bricklayers and Allied Craftworkers, Local 2, AFL-CIO (created in October 2013

from a consolidation of Michigan BAC Locals 1 and 9; herein called “BAC Local



                                        2
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.3 Page 3 of 9




2”). Local 2 maintains their principal office and plan of business in Warren,

Michigan.     The International Union of Bricklayers and Allied Craftworkers

maintain their principal office and place of business in Washington, D.C. (herein

BAC Local 2 and the International Union collectively called the “Unions”). The

Trustees of the BAC Funds are plaintiffs; plaintiff Trustees are fiduciaries of the

BAC Funds.

      4.     Defendant Tekton Enterprises LLC (Tekton) does business in the

building and construction industry and its principal place of business is located at

4055 VanBuren Street, Suite F, Hudsonville, MI 49426 in Kent County. (Exhibit

7, Tekton Corporate Business Record).

      5.     Defendant is an employer within the meaning of Section 301(a) of the

LMRA, 29 U.S.C. §185(a), and Section 3(5) of the ERISA, 29 U.S.C. §1002(5).

           ERISA Fringe Benefit Contributions And Other Obligations

      6.     Tekton is bound by collective bargaining agreements (CBA) with

BAC Local 2 for the periods which include May 2006 to the present, which

required contributions to the BAC Funds. (Exhibit 1, 2014-2017 Collective

Bargaining Agreement; Exhibit 2, 2017- 2020 Collective Bargaining Agreement;

and Exhibit 3, Tekton Signature Page).

      7.     Under the terms of the CBA, the related Trust Agreements and

Amendments, and the BAC Funds’ Collection Policy, Tekton is required to remit



                                         3
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.4 Page 4 of 9




to the BAC Funds contributions for all hours of covered work performed by their

bargaining unit employees (BUEs). (Exhibits 1 and 2; Exhibit 4, Trust

Agreements; and Exhibit 6, BAC Funds’ Collection Policy). Consistent with the

CBA and related Trust Agreements and Amendments, monthly Contribution

Report Forms (CRFs) must be filed and monthly fringe benefit contributions must

be remitted no later than the fifteenth day of each month for the work performed

the previous month.

      8.     The CBA and related Trust Agreements and Amendments also require

Defendant Tekton to pay interest and assessments on contributions which are

unpaid or remitted after their due date. (Exhibits 1, 2, and 4).

                            COUNT I
             BREACH OF THE FORBEARANCE AGREEMENT

      9.     From May 2006 to the present, Tekton employed BUEs who were

covered by the terms of the CBA.

      10.    From June 2016 through June 2017, as a result of work performed by

Tekton’s BUEs, and pursuant to the CBAs’ terms, Tekton become indebted for the

payment of contributions, late payment assessments (LPAs), audit assessments,

dues and interest to the Funds totaling $134,440.54.

      10.    In April 2018, Plaintiffs and Tekton entered into a Forbearance

Agreement (FA). (Exhibit 5, Tekton FA).




                                           4
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.5 Page 5 of 9




      11.    The FA included a 24 month installment payment plan for

$114,661.26 in contributions and a waiver of $2,715.87 in LPAs, and $17,063.13

in audit assessments, dues and interest, if Tekton made timely installment

payments and remained current in its fringe benefit obligations to the Funds. (Id.)

      12.    Tekton’s last FA payment was made in June 2019, leaving a balance

of $62,777.29, which includes the conditionally-waived amounts.          (Exhibit 8,

September 13, 2019 Letter).

      12. On September 13, 2019, Plaintiffs confirmed Tekton’s breach of the FA

and its failure to make contribution payments to the Funds. (Ex. 8).

      WHEREFORE, Plaintiffs request a Judgment against the Defendant as

follows:

      A.     Awarding Plaintiffs $62,777.29, pursuant to the FA;

      B.     Adjudicating that Defendant is bound to the CBAs with BAC Local 2,

             and pursuant to these CBAs and applicable law, must pay benefit

             contributions to Plaintiffs for covered work; and

      C.     Granting Plaintiffs all legal and equitable relief to which they are

             entitled.




                                         5
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.6 Page 6 of 9




                          COUNT II
       FAILURE TO SUBMIT RECORDS AND TO MAKE BENEFIT
            CONTRIBUTIONS AS VIOLATION OF ERISA

      13.    Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.

      14.    Section 515 of the ERISA provides:

             Every employer who is obligated to make contributions
             to a multi-employer plan under the terms of the plan or
             under the terms of a collectively bargained agreement
             shall, to the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.

      15.    Section 502 of the ERISA provides a federal forum for enforcement

of the various duties imposed by the ERISA. A suit may be brought to enjoin any

act which violates the ERISA and to obtain other appropriate legal and equitable

relief to redress violations of the ERISA and enforce the terms of the plan.

      16.    From August 2019 to the present, Tekton failed to remit proper

contributions to the Funds and failed to file proper monthly CRFs.

      17.    Defendant’s failure to make contractually obligated monthly reports

and fringe benefit contributions from August 2019 to the present to the BAC Funds

violates ERISA.

      18.    Plaintiffs are entitled to all remedies under ERISA, including the

payment of unpaid contributions, interest, “double interest” or liquidated damages,

attorney’s fees and costs and injunctive relief. 29 U.S.C. §1132.


                                          6
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.7 Page 7 of 9




      WHEREFORE, Plaintiffs request a Judgment against the Defendant as

follows:

             A.    Adjudicating that the Defendant is bound to the CBAs with

                   Local 2 and pursuant to the CBAs and applicable law, must pay

                   benefit contributions to Plaintiffs for covered work;

             B.    Ordering Defendant to honor all of the CBAs’ fringe benefit

                   obligations, including making proper and timely monthly

                   remittances and monthly CRFs consistent with the terms of the

                   CBAs and related Trust Agreements and Amendments;

             C.    Awarding Plaintiffs amounts owed for work performed by

                   Defendant    from     August    2019    to    present,   including

                   contributions, interest, late payment assessments, audit costs

                   and fees, together with attorney’s fees and costs; and

             D.    Granting Plaintiffs all legal and equitable relief (including

                   injunctive and equitable relief) to which they are entitled.

                       COUNT III
 FAILURE TO MAKE BENEFIT CONTRIBUTIONS AS VIOLATION OF
             THE CBA AND TRUST AGREEMENTS

      19.    Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.




                                         7
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.8 Page 8 of 9




      20.   Section 301(a) of the LMRA, 29 U.S.C. §185(a), provides a federal

forum to enforce labor contracts, including the contractual promise to pay

contributions. Plaintiff Trustees and the BAC Funds are third-party beneficiaries

of the CBAs and/or other written agreements.

      21.   Defendant has breached the CBA and Trust Agreements incorporated

into the CBAs by failing to file proper monthly CRFs and pay contributions and

other amounts to the BAC Funds and Unions.

      WHEREFORE, Plaintiffs request a Judgment against Defendants for:

      A.    Adjudicating that the Defendant is bound to the CBAs with Local 2

            and pursuant to the CBAs and applicable law, must pay benefit

            contributions to Plaintiffs for covered work;

      B.    Ordering Defendant to honor all of the CBAs’ fringe benefit

            obligations, including making proper and timely monthly remittances

            and monthly CRFs consistent with the terms of the CBAs and related

            Trust Agreements and Amendments;

      C.    Awarding Plaintiffs amounts owed for work performed by Defendant

            from August 2019 to present, including contributions, interest, late

            payment assessments, audit costs and fees, together with attorney’s

            fees and costs; and




                                        8
  Case 1:19-cv-01026-PLM-RSK ECF No. 1 filed 12/05/19 PageID.9 Page 9 of 9




     D.    Granting Plaintiffs all legal and equitable relief (including injunctive

           and equitable relief) to which they are entitled.



                                     /s/Lauren E. Crummel
                                     Christopher P. Legghio (P27378)
                                     Lauren E. Crummel (P73333)
                                     Megan B. Boelstler (P79125)
                                     Legghio & Israel, P.C.
                                     306 South Washington Avenue, Suite 600
                                     Royal Oak, MI 48067-3837
                                     248.398.5900
                                     cpl@legghioisrael.com
                                     crummel@legghioisrael.com
                                     mbb@legghioisrael.com

                                     Attorneys for Plaintiffs

December 5, 2019




                                        9
